IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                No. 01-31141



RODNEY REVERE,
                                                 Plaintiff-Appellant,

                                    versus

WALTER REED, District Attorney,
22nd Judicial District Court,
                                                 Defendant-Appellee.




            Appeal from the United States District Court
               For the Eastern District of Louisiana
                            (01-CV-492-T)

                                July 11, 2002




Before HIGGINBOTHAM, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      We were informed at oral argument that Rodney Revere has now

available to him a statutory right to obtain DNA testing under

Louisiana’s Code of Criminal Procedure, Article 926.1, a process

that may afford Rodney Revere all the relief he seeks in this

federal suit.

      On the federal side there are substantial questions whether


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Revere can craft his 1983 suit to escape the reach of Heck v.

Humphrey and on that narrow path state a claim for denial of due

process. To the extent Revere is more ambitious with his claim and

would abandon that narrow path, his claim must proceed as a writ of

habeas corpus.   And, of course, Revere has not exhausted his state

court remedies for federal habeas.

      Those hurdles are only background to a reality we must notice:

Revere’s constitutional claims asserted in this suit are yet so

unshaped by the defining of Louisiana’s offered process as be nigh

hypothetical.    Stated more precisely, it is too soon to tell if

Louisiana has denied Revere any right it was compelled by due

process to provide.       Under these unique circumstances we are

persuaded that Revere’s claims are not ripe and should be remanded

to   the   district   court   with   instructions   to   dismiss   without

prejudice.

      The judgment below is VACATED and REMANDED.




                                     2